 


109 HR 5213 IH: To direct the Secretary of Commerce to provide emergency disaster assistance to mitigate the economic losses caused by declining Klamath River salmon and to develop and implement a research and recovery plan for Klamath River salmon, and for other purposes.
U.S. House of Representatives
2006-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 5213 
IN THE HOUSE OF REPRESENTATIVES 
 
April 26, 2006 
Mr. Thompson of California (for himself, Mr. DeFazio, Mr. Wu, Ms. Hooley, Mr. Blumenauer, Ms. Pelosi, Mr. George Miller of California, Mr. Farr, Mr. Costa, Ms. Woolsey, Mrs. Tauscher, Mrs. Capps, Ms. Eshoo, Mr. Lantos, Ms. Matsui, Mr. Cardoza, Mr. Honda, Mr. Waxman, Ms. Roybal-Allard, Ms. Lee, Mr. Stark, Mr. Sherman, Mr. Berman, Mr. Baca, Ms. Loretta Sanchez of California, Ms. Linda T. Sánchez of California, Ms. Solis, Mr. Schiff, Mr. Becerra, Ms. Harman, Mr. Filner, Ms. Waters, Ms. Watson, Ms. Zoe Lofgren of California, Mrs. Davis of California, and Ms. Millender-McDonald) introduced the following bill; which was referred to the Committee on Resources, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To direct the Secretary of Commerce to provide emergency disaster assistance to mitigate the economic losses caused by declining Klamath River salmon and to develop and implement a research and recovery plan for Klamath River salmon, and for other purposes. 
 
 
1.Implementation of Klamath River salmon protection measures and disaster assistance 
(a)Klamath River Fall Chinook and Coho salmon protection measures 
(1)In generalThe Secretary of Commerce shall develop and implement a coordinated, comprehensive research and recovery program for Klamath River Fall Chinook salmon and Klamath River Fall Coho salmon. 
(2)Program featuresThe program shall be designed to study or implement— 
(A)in-river monitoring of Ceratomyxa Shasta and Parvicapsula minibicornus, and implementation of any immediate protective measures against such pathogens; 
(B)additional ocean and in-river fisheries population monitoring; 
(C)completion of a recovery plan for Coho salmon on the Klamath River; 
(D)operation and maintenance of stream gauges for flow monitoring on the Klamath River and its tributaries, including the Shasta, Scott, Salmon and Trinity Rivers; 
(E)fish passage in the Klamath National Forest, and Six Rivers National Forest; and 
(F)restoration of aquatic habitats in the Klamath River basin with emphasis on the Klamath and its tributaries below Iron Gate Dam. 
(3)Deadline for issuance of recovery planThe Secretary shall issue a recovery plan for Coho salmon on the Klamath River for purposes of paragraph (2)(C) by not later than 6 months after the date of the enactment of this Act. 
(4)Appropriation 
(A)In generalTo implement out the program developed under this subsection, there is appropriated to the Secretary of Commerce $45,000,000, which shall remain available until expended.  
(B)Limitation on use of fundsNone of the amounts appropriated under this paragraph may be distributed before the date the Secretary issues a salmon recovery plan under paragraph (3). 
(b)Emergency disaster assistance 
(1)Authorization of paymentThe Secretary of Commerce shall make a direct payment to the Pacific States Marine Fisheries Commission to distribute to fishing communities, Indian tribes, businesses, holders of community development quotas issued under the Magnuson-Stevens Fishery Conservation and Management Act, individuals, and other entities as emergency disaster assistance to mitigate the economic losses caused by declining Klamath River Fall Chinook salmon. 
(2)Payment recipient reportsThe Secretary of Commerce shall require that the Pacific States Marine Fisheries Commission shall, within 6 months after receiving a payment under this subsection, submit to the Secretary of Commerce and the Committee on Appropriations of the House of Representatives and the Senate a report describing the persons to whom the payment was distributed and the rationale for such distributions. 
(3)Exclusion of payments from gross incomeFor purposes of the Internal Revenue Code of 1986— 
(A)ExclusionGross income shall not include any amount received as a payment or distribution under paragraph (1). 
(B)Denial of double benefitRules similar to the rules of subsections (g)(3) and (h) of section 139 of such Code shall apply with respect to any amount excluded under subparagraph (A). 
(4)AppropriationThere is appropriated to the Secretary of Commerce $81,000,000 to make payments under this subsection. Any amount appropriated pursuant to this subsection that is not used or otherwise obligated shall be returned to the fund of the Treasury.   
(c)Reports by SecretariesNot later than one year after the date of the enactment of this Act, and annually thereafter, the Secretary of Commerce shall report to the Congress on progress in implementing subsection (a) and specifically note how projects under subsection (a) have increased water quantity, improved water quality, increased salmon populations, and specifically benefited salmon spawning habitat. 
 
